Citation Nr: 0837937	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-13 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES


1.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral flat feet.  

2.  Entitlement to service connection for claimed muscle and 
joint aches, other than wrists, spine and feet, to include as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for claimed memory 
loss, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for claimed headaches, 
to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for claimed alcoholism.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from August 1981 to May 1986, 
and from October 1986 to December 2001.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
RO.  

The issue of service connection for headaches is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The service-connected bilateral flat feet is not shown to 
be moderate in severity, with weight bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
or pain on manipulation and use of the feet, bilateral or 
unilateral.  

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

3.  The objective indications and evidence in the record do 
not support a finding that the veteran has an undiagnosed 
illness manifested by memory loss or muscle or joint aches, 
other than with respect to the veteran's wrists, spine and 
feet.  

4.  The veteran is shown to have manifested findings of 
primary alcoholism in service; none is shown to have been 
caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected pes planus have not been 
met.  U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5276 (2007).  

2.  The veteran is not shown to have a disability manifested 
by muscle and joint aches or memory loss due to an 
undiagnosed illness or other disease or injury that was 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).  

3.  The veteran's disability manifested by chronic alcoholism 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301, 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in December 2002, July 2003, and 
March 2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist him in obtaining.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims, 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, the 
veteran's testimony before the RO, and statements submitted 
by the veteran and his representative in support of his 
claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
.
In this case, the veteran asserts that his service-connected 
bilateral flat foot warrants a compensable evaluation.  

The veteran's disability is currently evaluated as 
noncompensable under Diagnostic Code 5276.  Under this code, 
pes planus will be evaluated as  noncompensable where the 
disability is mild, with symptoms relieved by built-up shoe 
or arch support.  

A 10 percent evaluation is warranted where the disability is 
moderate, with weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  

A 20 percent evaluation is warranted, where the condition is 
unilateral, or 30 percent where bilateral, if the disability 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  

And a 40 percent evaluation is warranted, where the condition 
is unilateral, or 50 percent where bilateral, if the 
disability is pronounced, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, with marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

In order to determine the severity of the service-connected 
bilateral flat feet, the veteran was afforded VA examinations 
in August 2003 and October 2004.  

The August 2003 examiner reported the veteran's symptoms for 
the record.  The veteran reported that his entire foot hurt 
and that this was aggravated by prolonged standing and 
walking.  The examiner indicated that the veteran 
intermittently used a cane, but this did not seem to help.  

The veteran was noted to have not used any crutches, braces, 
or corrective shoes.  Shoe inserts were noted not to have 
helped.  An examination of the feet revealed some web space 
scaling, bilaterally, with some maceration of some web spaces 
on the right.  The moccasin areas were clear.  

The veteran was indicated to have normal pulse in the feet, 
and there was mild thickening of the toenails, bilaterally, 
worse on the right than the left.  He had early hammertoe 
formation at the second and third digits, bilaterally, but 
there were no corns or calluses.  

The veteran had mild bunions but no bunionettes.  The first 
metatarsophalangeal joints were in 20 degrees of valgus and 
were flexible. The examiner found that motor function was 
normal.  Pain sensation was intact.  Bilateral heel rise test 
resulted in good inversion, bilaterally.  The Achilles 
alignment was normal in the standing position, and he had 
minimal medial longitudinal arch formation.  The veteran was 
diagnosed with bilateral pes planus.  

The veteran was next examined by VA in October 2004.  The 
veteran's medical history was noted.  An examination of the 
feet revealed fifth metatarsophalangeal joint callus that was 
approximately 2 cm in circumference, slightly thick, with no 
edema or corns.  

The nails were darkened with no changes in contours, 
consistent with chronic onychomycosis.  The veteran was noted 
to have 2+ pulses, and a range of motion of his first 
metatarsophalangeal joint of 45 degrees of dorsiflexion and 
10 degrees of plantar flexion without pain, with the 
exception of  the terminal 5 degrees of dorsiflexion and 
plantar flexion.  

The veteran had tenderness of the medial eminence and dorsal 
prominence of both his right and left first 
metatarsophalangeal joints.  He had supple flatfoot 
deformities where his arch recreates on toe rise.  He had a 
heel toe gait and pain when he rose up on his toes for 
tiptoeing.  Achilles' alignment was slightly valgus and 
corrected beyond neutral with heel rise.  

The veteran was diagnosed with supple flatfeet with 
onychomyosis and first metatarsophalangeal joint arthrosis 
consistent with hallux rigidus and very minimal hallux 
valgus.  The examiner found no evidence that the range of 
motion of the feet was additionally limited by pain, fatigue, 
weakness or lack of endurance.  

Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted for the service-connected 
bilateral flat feet.  Under Diagnostic Codes 5276, a higher 
evaluation is not warranted unless the disability is 
moderate, with weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  

However, a review of the medical evidence shows that the 
veteran's disability is not productive of these symptoms.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the examiner also stated that he found no evidence that the 
range of motion of the feet was additionally limited by pain, 
fatigue, weakness, or lack of endurance.  The Board therefore 
holds that a higher evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
disability, so as to warrant referral to the RO for 
consideration of an assignment of a higher evaluation on an 
extraschedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for any period since service 
connection was established, that there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


III.	 Service connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

If certain conditions, including arthritis, are manifested to 
a degree of 10 percent within one year after separation from 
service, this disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  


A.  Memory loss, and muscle and joint aches.

Here, the Board notes that service connection may be 
established for a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  

In the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Here, the veteran seeks service connection for muscle and 
joint aches, other than with respect to his wrists, spine and 
feet.  The veteran has been separately service-connected 
disabilities involving the veteran's back, neck, wrists and 
feet.  

In this case, the veteran did have complaints of wrist 
stiffness, back pain, and feet pain in service, there are no 
other indications of complaints of or treatment for other 
muscle or joint aches in service or on his separation 
physical.  

A review of his service records also does not reveal any 
complaints of memory loss in service.  On the veteran's 
medical history at separation, he indicated no memory loss.  

After service, the veteran's treatment records and 
examinations do not indicate any symptoms related to muscle 
and joint aches or memory loss.  

The veteran was provided an August 2003 VA examination for 
his memory claim.  The veteran reported that 12 to 18 months 
after returning from the Persian Gulf, he noted some memory 
loss that he indicated had gradually gotten worse.  The 
veteran described it as "just hard to remember."  After 
examination, the veteran was diagnosed with subjective 
complaints of memory loss with normal examination.  

The veteran was also afforded a CT scan for headaches and 
memory loss in September 2003, which showed no intracranial 
lesions, normal ventricular system, and unremarkable bony 
structures.  

Based on the forgoing, the Board finds that service 
connection is not warranted for the claimed muscle and joint 
aches or memory loss in this case.  The veteran did not 
manifest objective indications of a chronic disability 
related to any muscle or joint aches with the exception of 
the veteran's wrists, spine and feet, which have been 
separately service connected.  

There also are no objective indications of a chronic 
disability related to memory loss.  In this regard, the Board 
notes that the August 2003 examiner indicated a normal 
examination, with only subjective symptoms.  

In this regard, the Board notes that lay persons are 
competent to report objective signs of illness.  Objective 
indications of chronic disability, however, must include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  

In this case, there are no objective indicators of a memory 
disability or a disability manifested by muscle or joint 
aches, other than related to the veteran's wrists, spine and 
feet.  Presumptive service connection due to service in the 
Persian Gulf is therefore not warranted for these conditions.  

Service connection on a direct basis is also not warranted in 
that the veteran has not been diagnosed with any disability 
manifested by memory loss or muscle and joint aches.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service 
connection cannot be sustained).  

While the veteran may feel that he has a memory disability or 
muscle and joint disabilities related to his service, the 
Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this case, the medical evidence is against a finding of 
service connection for memory loss or muscle and joint aches.  
The claim of service connection accordingly must be denied.  


B.  Alcoholism.

Next, the Board notes that a disability must have been 
incurred or aggravated in line of duty and must not be the 
result of the veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of abuse of 
alcohol or drugs. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a).  

Specifically, an injury or disease incurred during service 
shall not be deemed to have been incurred in line of duty if 
such injury or disease was a result of the claimant's alcohol 
or drug abuse, including the use of illegal drugs. 38 C.F.R. 
§§ 3.1(n), 3.301(d).  

38 U.S.C.A. § 1110, barring veterans' disability compensation 
"if the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs" does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability. Allen v. 
Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  However, 
the Board notes that compensation will only result where 
there was clear medical evidence establishing that the 
alcohol or drug abuse disability was caused by a primary 
service-connected disability. Id.  

Here, the veteran reports developing alcoholism as related to 
his Gulf War experiences.  He does not assert that chronic 
alcohol abuse is secondary to a service-connected disability.  

In addition, the service medical records and post-service 
records, while noting a referral for substance abuse 
counseling and indicating chronic alcohol use, do not 
indicate that this was related in any way to a service-
connected disability.  The medical evidence in this case does 
not indicate a current diagnosis of alcoholism or that the 
veteran has a disability related to or secondary to 
alcoholism.  

Based on the foregoing, and without more, the claim of 
service connection for chronic alcoholism must be denied by 
operation of law.  



ORDER

An initial compensable evaluation for the service-connected 
bilateral flat feet is denied.  

Service connection for claimed muscle and joint aches, to 
include as due to an undiagnosed illness, is denied.  

Service connection for memory loss, to include as due to an 
undiagnosed illness, is denied.  

The claim of service connection for chronic alcoholism is 
denied.  



REMAND

Upon review of the record, the Board finds that the veteran's 
claim of service connection for headaches must be remanded 
for further evidentiary development.  

Here, the Board notes that the veteran was afforded a VA 
examination dated in August 2003 in connection with his 
claim.  The examination report, however, specifically 
indicated that the veteran's claims file was not available 
for review in connection with the examination and report.  

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  

This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(the Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  

The  veteran's service medical records and other related 
documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Powell 
v. West, 13 Vet. App. 31, 35 (1999) (it is error for the 
Board to rely on an inadequate examination).

In addition, the Board notes that in the August 2003 VA 
examination report, the veteran was diagnosed with 
nonspecific headaches.  The examiner also noted that the 
veteran reported that, two to three years after returning 
from the Persian Gulf, he developed headaches.  The examiner, 
however, did not offer an opinion regarding whether the 
veteran's headaches condition had its onset in service, or 
was due to or the result of his active service.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the August 2003 examination report (or 
a suitable substitute if this examiner is unavailable), for 
the purpose of preparing an addendum that addresses whether 
the veteran's diagnosed headache condition had its onset in 
service or the result of his active service.  Pursuant to 
VCAA, such an examination is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the veteran an additional VA examination, 
the Board notes that any outstanding medical records relevant 
to the veteran's claim should be associated with his claims 
file.  

The veteran should be afforded an opportunity to submit any 
additional records that may be relevant to his claim.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for headaches since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted as needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
August 2003 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's diagnosed headaches 
condition has its onset in service or was 
due to his active service.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated tests 
should be performed and clinical findings 
reported in detail.  

The report of examination should contain 
a detailed account of all manifestations 
of any headache condition found to be 
present, and the examiner must specify 
the diagnosis.  

In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed 
disability is etiologically related to 
service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

3.  Then, following completion of all 
indicated development, the RO should 
again review the veteran's claim in light 
of all the evidence of record.  If any 
determination remains adverse, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


